 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLion Country Safari, Inc., California and Hospital andService Employees Union, Local 399, Service Em-ployees International Union, AFL-CIO, Petitioner.Case 21-RC 15874October 18, 1979DECISION ONBY CHAIRMANREVIEW AND DIRECTION OFELECTIONFANNING AND MEMBERS JENKINSAND PENEI.I()On April 13, 1979, the Regional Director for Re-gion 21 issued his Decision and Order in this proceed-ing in which he dismissed the petition, finding inap-propriate the Petitioner's requested unit of all rangersand nursery attendants at the Employer's LagunaHills, California, facility. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Petitioner filed a timely request for review of theRegional Director's decision on the grounds that theRegional Director erred in finding that the rangersand the nursery attendants are guards within themeaning of Section 9(b)(3) of the Act. The Employerfiled a statement in support of the Regional Director'sdecision.The National Labor Relations Board, by tele-graphic order dated June 6, 1979, granted the requestfor review only with respect to the Regional Direc-tor's finding that nursery attendants are guards: in allother respects, the request for review was denied.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase and makes the following findings:The Employer is a California corporation engagedin the operation of an African wildlife preserve andamusement park in Laguna Hills, California. TheEmployer's preserve consists of 200 acres which aredivided into 7 sections, each containing different ani-mals. Organizationally, the Employer's operations aredivided into five departments: maintenance, opera-tions, zoological, administrative, and landscaping.The Petitioner presently represents operations depart-ment employees,' while another labor organizationrepresents most of the Employer's maintenance de-partment employees.The Petitioner seeks to represent the Employer'sm Lion Country SaJari, 225 NLRB 969 (1976).rangers and nursery attendants within the zoologicaldepartment. Since the Petitioner's request for reviewregarding the Regional Director's finding that rangersare guards has been denied, we are only concernedwith the nursery attendants. The Petitioner arguesthat nursery attendants form an appropriate unit, andare not guards as the Employer contends. The Re-gional Director found that nursery attendants areguards because their primary responsibility is thesafety of the animals, i.e., the protection of the ani-mals from harm by the patrons.We find that the Employer's nursery attendant em-ployees are not guards. In an earlier Board case in-volving the Employer herein, we found that the Em-ployer's gatemen and tower observers were notguards.2Gatemen and tower observers primarily "ob-serve and report violations of rules designed to pro-tect park patrons and the animals in the wildlife pre-serve. ..."The Board, interpreting Section 9(b)(3), stated:It is apparent from the legislative history that theseparation of guards and other employees for thepurpose of union representation was intended toavoid conflicting loyalties, and to insure an em-ployer that he would have a core of plant protec-tion employees, during a period of industrial un-rest and strikes. Here, the duties of the gatemenand tower observers are directed toward preser-vation of safety during the normal operation ofthe Employer's wildlife preserve. These are notthe circumstances in which Congress felt con-flicting loyalties might exist.4Nursery attendants are primarily responsible forthe care, cleaning, observation, maintenance, andfeeding of the animals. In their nurturing roles, theymay incidentally report violations and keep patronsand animals from injuring each other. Nursery atten-dants also may put on animal shows for the patrons.The Employer has contracted out its security require-ments to an independent guard service.As in the earlier Lion Countn, decision, we believethat the facts herein "are not the circumstances inwhich Congress felt conflicting loyalties might exist."5The duties of nursery attendants "are directed towardpreservation of safety during the normal operation ofthe Employer's wildlife preserve,", and more impor-tantly, toward the care of the animals in the Employ-er's preserve.7For the foregoing reasons, we find that the Em-2 Lion ( ounrr ' Saaurl, upra.IhidId at 970.i idThe Emplo)er and the Regional Director rel) on a recent decision issuedby the latter insolsing the same LEmploer (Case 21 RC 14206). In thatdecision. the Regional Director fbr Region 21 found the Employer's rangers246 NLRB No. 18156 I.ION COUNTRY SAFARI. INC.ployer's nursery attendants are not guards, and shalldirect an election accordingly. We find that the fol-lowing employees constitute a unit appropriate forpurposes of collective bargaining within the meaningof Section 9(b) of the Act:and nursery attendants to be guards. the Board, however, did not pss onthe issue and we do not regard the Regional )irector's decision as bindingprecedentAll nursery attendants employed by the Em-ployer at its facility located at 8800 Irvine CenterDrive. Laguna Hills, California: BUT EX-C(IUDING all other employees, guards. and su-pervisors as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.157